Exhibit 3.2 BYLAWS OF PHOTOAMIGO, INC. a Nevada corporation April 4, 2008 TABLE OF CONTENTS ARTICLE I – Offices 1 ARTICLE II – Shareholders 1 Section 1. Annual Meeting 1 Section 2 Special Meetings 1 Section 3. Place of Meeting 2 Section 4. Notice of Meeting 2 Section 5. Fixing of Record Date 3 Section 6. Voting Lists 3 Section 7. Recognition Procedure for Beneficial Owners 4 Section 8. Quorum and Manner of Acting 4 Section 9. Proxies 5 Section Voting of Shares 6 Section Corporation’s Acceptance of Votes 6 Section Informal Action by Shareholders 7 Section Meetings by Telecommunication 8 ARTICLE III – Board of Directors 8 Section 1. General Powers 8 Section 2 Number, Qualifications and Tenure 8 Section 3. Vacancies 8 Section 4. Regular Meetings 9 Section 5. Special Meetings 9 Section 6. Notice 9 Section 7. Quorum 10 Section 8. Manner of Acting 10 Section 9. Compensation 10 Section Presumption of Assent 10 Section Committees 10 Section Informal Action by Directors 11 Section Telephonic Meetings 11 Section Standard of Care 11 ARTICLE IV – Officers and Agents 12 Section 1. General 12 Section 2 Appointment and Term of Office 12 Section 3. Resignation and Removal 12 Section 4. Vacancies 12 Section 5. President 13 Section 6. Vice Presidents 13 Section 7. Secretary 13 Section 8. Treasurer 14 ARTICLE V – Stock 15 Section 1. Certificates 15 Section 2 Consideration for Shares 15 Section 3. Lost Certificates 16 Section 4. Transfer of Shares 16 Section 5. Transfer Agent, Registrars and Paying Agents 16 ARTICLE VI – Indemnification of Certain Persons 16 Section 1. Indemnification 16 Section 2 Right to Indemnification 17 Section 3. Effect of Termination of Action 17 Section 4. Groups Authorized to Make Indemnification Determination 17 Section 5. Court-Ordered Indemnification 18 Section 6. Advance of Expenses 18 Section 7. Additional Indemnification to Certain Persons Other Than Directors 19 Section 8. Witness Expenses 19 Section 9. Report to Shareholders 19 ARTICLE VII – Provisions of Insurance 19 Section 1. Provisions of Insurance 19 ARTICLE VIII – Miscellaneous 20 Section 1. Seal 20 Section 2 Fiscal Year 20 Section 3. Amendments 20 Section 4. Receipt of Notices by the Corporation 20 Section 5. Gender 20 Section 6. Conflicts 20 Section 7. Definitions 20 BYLAWS OF PHOTOAMIGO, INC. ARTICLE I Offices The principal office of the corporation shall be designated from time to time by the corporation and may be within or outside of Nevada. The corporation may have such other offices, either within or outside Nevada, as the board of directors may designate or as the business of the corporation may require from time to time. The registered office of the corporation required by the Nevada General Corporation Law to be maintained in Nevada may be, but need not be, identical with the principal office, and the address of the registered office may be changed from time to time by the board of directors. ARTICLE II Shareholders Section 1.Annual Meeting. The annual meeting of the shareholders shall be held each year on a date and at a time fixed by the board of directors of the corporation (or by the president in the absence of action by the board of directors), beginning with the year 2009, for the purpose of electing directors and for the transaction of such other business as may come before the meeting. If the election of directors is not held on the day fixed as provided herein for any annual meeting of the shareholders, or any adjournment thereof, the board of directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as it may conveniently be held. A shareholder may apply to the district court in the county in Nevada where the corporation’s principal office is located or, if the corporation has no principal office in Nevada, to the district court of the county in which the corporation’s registered office is located to seek an order that a shareholder meeting be held (i) if an annual meeting was not held within six months after the close of the corporation’s most recently ended fiscal year or fifteen months after its last annual meeting, whichever is earlier, or (ii) if the shareholder participated in a proper call of or proper demand for a special meeting and notice of the special meeting was not given within thirty days after the date of the call or the date the last of the demands necessary to require calling of the meeting was received by the corporation pursuant to Nevada corporate law, or the special meeting was not held in accordance with the notice. Section 2.Special Meetings. Unless otherwise prescribed by statute, special meetings of the shareholders may be called for any purpose by the president or by the board of directors. The president shall call a special meeting of the shareholders if the corporation receives one or more written demands for the meeting, stating the purpose or purposes for which it is to be held, signed and dated by holders of shares representing at least ten percent of all the votes entitled to be cast on any issue proposed to be considered at the meeting. 1 Section 3.Place of Meeting. The board of directors may designate any place, either within or outside Nevada, as the place for any annual meeting or any special meeting called by the board of directors.
